Citation Nr: 1438117	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1993 to October 1998 and from January 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claim was remanded for additional development in August 2013.  The requested development having been completed, the matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded by the Board in August 2013 to obtain service treatment records from 1993 to 1998.  These records were subsequently associated with the claims file.  The records indicate that the Veteran denied a history of recurrent back pain at the time of entrance into service.  In March 1994, however, he was diagnosed with lumbar strain, after seeking treatment for back pain since the previous night following the lifting of heavy objects.  Two weeks later, still in March 1994, the Veteran reported that his low back pain had gotten worse.  The pain was non-radiating and there were no bowel or bladder problems.  He had a stiff gait and paraspinal muscle spasms.  The assessment was low back pain with marked muscle spasm.  A later 1994 record included the Veteran's report of a more than 3 week history of low back pain.  The provisional diagnosis was sacroiliac joint dysfunction with marked pain and muscle spasm.  He was referred to physical therapy for consultation, but an October 1994 notation indicated that the Veteran had not sought treatment as directed.  

The AMC obtained a VA medical opinion in December 2013.  The opinion provider noted review of the available records, including the VBMS claims file.  The examiner concluded that it was less likely than not that the Veteran's low back disability, to include degenerative joint disease of the lumbosacral spine, was incurred in or caused by military service.  The rationale was that current medical records did verify that the Veteran complained of lower back pain and that x-rays showed degenerative joint disease since 2010.  However, there was no information on VBMS to indicate that the Veteran had chronic lower back pain complaints during active service, from 1993 to 1998.  The Veteran did report lower back pain in January 2004, at which time he described back pain for at least 8 years.  The opinion provider, however, noted that medical records from the previous 8 years did not substantiate the assertion and the Veteran also had a normal spine examination at that time.  Moreover, in January 2003 the Veteran denied any low back pain.  The opinion provider concluded that there was a lack of medical evidence to indicate that the Veteran had a chronic condition of the lower back in the military, or that there were symptoms of a lower back condition that showed continuity within several years (8) after leaving active duty.

Given the above complaints of low back problems during the period of service from 1993 to 1998, the absence of any discussion of these records in the December 2013 medical opinion, and, indeed, the statement that there was no information in VBMS to indicate chronic low back pain complaints in service, the Board concludes that a remand is required to obtain a VA examination report or medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any currently diagnosed low back disability, to include degenerative joint disease of the lumbosacral spine, was caused by or is otherwise related to any incident of the Veteran's military service.  In this regard, the Veteran asserted in an August 2010 statement that he had chronic back pain while on active duty from 1993 to 1998.  In providing the opinion, the examiner/reviewer's attention is directed to the multiple complaints of low back problems in 1994 documented in the service treatment records.  The examiner/reviewer is requested to consider, and discuss as necessary, these records in rendering any opinion.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



